ANDREWS, Judge.
Gerald C. Watson, et ux, appeal a summary judgment entered in favor of the plaintiff, Central Florida Properties, Inc., in a suit on a promissory note.
It appears that the defendants executed a note payable to the plaintiffs in connection with a real estate transaction. The property involved was released without payment of the debt. Later, the defendants executed a renewal of the note, and it is this renewal that is the subject of the present suit.
The defendants, as a defense, claimed that before the renewal note was executed they had made a partial payment of $1,000; that said payment was made by a partnership in which the husband defendant was a partner, and that he was not aware of the payment and had, therefore, signed the renewal note for the amount without taking into consideration said claimed $1,000 payment. Defendants later made installment payments on the renewal note totaling $270.00.
The court held that the defendant could not raise such a defense on a renewal note, and entered a summary judgment for the plaintiff.
It is well settled in our law that one who gives a note in renewal of another note with knowledge of facts and circumstances or by the exercise of ordinary diligence could have discovered such facts and circumstances, and ascertain his rights before the execution of the note, is bound as if he had actual knowledge thereof at the time of execution. Franklin Phosphate Co. v. International Harvester Co., 1911, 62 Fla. 185, 57 So. 206.
Accordingly, the judgment is
Affirmed.
SMITH, C. J., and ALLEN, J., concur.